DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  In claim 19, line 6 "the device body" should be --the device body.-- to add punctuation.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12-13, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teixeira (2010/0092916).
With respect to claim 1, Teixeira discloses a vibration device (10, fig 1A), comprising a device body (12, fig 1A); an intraoral attachment (24/224/124, figs 6B-6E) that is removably attachable to the device body (see [0054], lines 1-6), the intraoral attachment being configured for intraoral use by a user (see [0044], lines 1-4); and an extraoral attachment (24/224/124, figs 
With respect to claim 2, Teixeira discloses only one of the intraoral attachment and the extraoral attachment is attachable to the device body at any one time (attachment shaft 28 allows only one attachment at a time, see figs 6A-6E).
With respect to claim 3, Teixeira discloses a motor (34, fig 7) that is coupled to the device body (in body 12, fig 1A), the motor selectively generating vibration that is alternately received by the intraoral attachment and the extraoral attachment (see [0055], lines 13-16).
With respect to claim 4, Teixeira discloses the motor is configured to vibrate at a frequency of between approximately 50 Hertz and 400 Hertz (see [0030], line 5).
With respect to claim 5, Teixeira discloses a power source (3, fig 7) that is electrically connected to and selectively activates the motor (see [0058], lines 14-16).
With respect to claim 12, Teixeira discloses the extraoral attachment includes a massage head (118, fig 6E).
With respect to claim 13, Teixeira discloses the massage head includes a head base (portion near element 130 in fig 6E) and a plurality of protruding members (118, fig 6E has two protruding members) that are coupled to and extend away from the head base.
With respect to claim 16, Teixeira discloses a motor (34, fig 7) that is coupled to the device body, the motor being configured to selectively vibrate the massage head when the extraoral attachment is coupled to the device body (see [0065], lines 15-18).
 the device body includes a body connector member (28/128/228, fig 6A), and wherein the intraoral attachment and the extraoral attachment alternately and removably connect to the body connector member (see [0054], lines 1-6).
With respect to claim 19, Teixeira discloses a body connector member (28/128/228, fig 6A); an intraoral connector member (30/130/230, figs B-6E) configured to engage the body connector member when the intraoral attachment is alternately and removably coupled to the device body; and an extraoral connector member (30/130/230, figs B-6E) configured to engage the body connector member when the extraoral attachment is alternately and removably coupled to the device body.
With respect to claim 20, Teixeira discloses a vibration device (10,fig 1A) for use by a user, the vibration device comprising a device body (12/112/212, fig 6A); a body connector member (28/128/228, fig 6A) that is connected to the device body; an intraoral attachment (24/224/124, figs 6B-6E) that is configured for intraoral use by a user, the intraoral attachment selectively engaging the body connector member (see [0054], lines 1-6); an extraoral attachment (24/224/124, figs 6B-6E) that is configured for extraoral use by the user (attachments are capable of being used outside the mouth based on user’s preference), the extraoral attachment selectively and alternately engaging the body connector member (see [0054], lines 1-6); and a motor (34, fig 7) coupled to the device body, the motor being configured to selectively vibrate (see [0055], lines 13-16) the intraoral attachment when the intraoral attachment is coupled to the device body, and alternately the extraoral attachment when the extraoral attachment is coupled to the device body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teixeira as applied to claim 5 above, and further in view of Wang (CN10253273).
With respect to claim 6, Teixeira discloses a rechargeable power source (36, fig 7) but lacks a recharging base that is configured to recharge the power source.
However, Wang teaches a device (1, fig 1) with a rechargeable base (31, fig 8) configured to recharge the power source.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rechargeable power source of Teixeira to include a charging base as taught by Wang so as to provide a known power source for recharging. 
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teixeira as applied to claim 1 above, and further in view of Hsuch (2006/0183071).
With respect to claim 7, Teixeira discloses all the elements as claimed above, but lacks a lighting assembly that is coupled to the device body.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device body of Teixeira to include a lighting assembly as taught by Hsuch so as to offer an enhanced light therapy and sterilization effect to the user (see [0006], lines 8-9 of Hsuch).
With respect to claim 8, the modified Teixeira shows a power source (36, fig 7 of Teixeira) and a motor (34, fig 1 of Teixeira) that is electrically connected to the power source, the power source being configured to selectively activate the motor (see [0058], lines 14-16 of Teixeira).
With respect to claim 9, the modified Teixeira shows the lighting assembly is configured to provide infrared light for a therapeutic effect (see [0025], lines 5-7 of Hsuch) when used intraorally and extraorally.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teixeira as applied to claim 1 above, and further in view of Lowe (9848959).
With respect to claim 10, Teixeira discloses the intraoral attachment includes a tray (118, fig 6E of Teixeira) configured to receive a row of teeth of the user (see [0064], lines 2-5), but lacks the tray being a brush tray.
However, Lowe teaches an intraoral attachment (5000, fig 5A) including a brush tray (bristles; 5099, fig A) for receiving a row of teeth (see col. 16, lines 50-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray of Teixeira to be a brush tray as taught by Lowe so as to provide a tooth cleaning effect.
.

    PNG
    media_image1.png
    451
    601
    media_image1.png
    Greyscale
Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teixeira as applied to claim 12 above, and further in view of Tseng (TW107214797).








Annotated fig 2 of Tseng.
With respect to claim 14, Teixeira discloses the massage head including a massage base (portion near element 30 in fig 6E) but lacks a massage pad that is coupled to the head base.
However, Tseng teaches a massage device (1, fig 2) with extraoral attachments (see annotated fig 2 of Tseng) including a massage head (see annotated fig 2 of Tseng) includes a head base (see annotated fig 2 of Tseng) and a massage pad (see annotated fig 2 of Tseng) that is coupled to the head base.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the massage head of Teixeira to 
With respect to claim 15, Teixeira discloses the massage head including a massage base (portion near element 30 in fig 6E) but lacks one or more massage balls coupled to the head base.
However, Tseng teaches a massage device (1, fig 2) with extraoral attachments (see annotated fig 2 of Tseng) including a massage head (see annotated fig 2 of Tseng) includes a head base (see annotated fig 2 of Tseng) and one or more massage balls (see annotated fig 2 of Tseng) coupled to the head base.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the massage head of Teixeira to include a head base and massage balls as taught by Tseng so as to provide additional therapeutic effects for the user.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teixeira as applied to claim 1 above, and further in view of Akridge (2020/0187635).
With respect to claim 18, Teixeira discloses a motor (34, fig 7 of Teixeira) that is coupled to the device body, the motor generating vibration (see [0058], lines 14-16 of Teixeira), but lacks one of the intraoral attachment and the extraoral attachment including a connector shaft that is configured to directly engage the motor and receive the vibration from the motor.
However, Akridge teaches an attachment (100, fig 1B) includes a connector shaft (230, fig 1B) that is configured to directly engage a motor (240, 1B) and receive the movement from the motor (see [0041], lines 2-5), note the shaft is attached to the attachment as seen in fig 2B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the attaching mechanism of the . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murayama (5636988), Harkness (2007/0244418), and Li (D885768) are cited to show additional intra/extraoral devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785